ALLOWABILITY NOTICE
Applicant’s response, filed 01/24/2022, to the previously presented office action has been considered and made of records. Claims 1-4, 7-8, 12, 14, 18-21, 23-26, and 29 are pending further consideration.

	Response to Arguments and Amendments
Applicant’s arguments, see page 7 of Applicant’s Remarks filed 01/24/2022, with respect to the previously presented 35 USC 112(b) 2nd paragraph rejection of claim 7 for having a lack of antecedent basis issue have been fully considered and are persuasive. Applicant’s arguments are persuasive for at least the reasoning that claim 7 has been successfully amended to correct the previously raised antecedent basis issue. Therefore, the previously presented 35 USC 112(b) 2nd paragraph rejection of claim 7 has been withdrawn.
Applicant’s arguments, see pages 7-8 of Applicant’s Remarks filed 01/24/2022, with respect to the previously presented prior art rejections and the currently amended claimset have been fully considered and are persuasive.  Applicant’s arguments are persuasive for at least the reasoning that the independent claims of the present claimset have successfully incorporated the allowable subject matter of dependent claims that was indicated by the Examiner in the prior office action. Therefore, all previously presented prior art rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 7-8, 12, 14, 18-21, 23-26, and 29 (renumbered 1-17 for issue) are allowed.

The following is an examiner’s statement of reasons for allowance:

As indicated in the prior office action “The following is a statement of reasons for the indication of allowable subject matter:  Each of claims 6, 13-14, 18, and 22-24 required the further use or generation of latent vectors in the classification step of the machine learned model, wherein said latent vectors are aggregated by the classification framework with further steps of combining with metadata and/or principal component analysis metatdata to produce a classification. Said additional limitation has not been made obvious by the currently presented prior art teachings or reasonable combinations of the known prior art. The closest known prior art of Yen et al (US 2019/0034734) has disclosed the output of the probability vector “latent vector” by the classification framework that is the deep learning CNN type machine learning process (Fig 11 and 12, para 0151-0157), but has not further disclosed the aggregation of said vector output of the classification process, or the aggregation of the vector output with a combination of metadata information as required by the current set of claim limitations. For at least the above reasoning, the subject matter of claims 6, 13-14, 18, and 22-24 are objected to as being allowable over the known prior art and reasonable combinations thereof.“
For at least the above reasoning indicated in the prior office action, the presented amended claimset, consisting of claims 1-4, 7-8, 12, 14, 18-21, 23-26, and 29 are in condition for allowable over the known prior art, cited prior art, and reasonable combinations thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        


/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666